DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figures 5-9B are objected to because they contain color.  Specifically, the drawings contain grey colorations.  Grey colorations do not qualify as the required black ink on white paper, and easily become blurred or lost during scanning and printing of the document.  It is suggested that hash marks be implemented to replace the grey shading in the figures as necessary for Figures 5-7.  The shading in Figure 8, 9A, and 9B renders the text unreadable.  It is suggested that solid line boxes be used along with size 12 font to ensure that the text is readable.  Please note that no objection is raised for Figures 10-18 per the Color Petition Granted September 4, 2020.
Drawings are normally required to be submitted in black ink on white paper.  Color photographs and color drawings are not accepted unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), three sets of color drawings or color photographs, as appropriate, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:

 Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37CFR 1.84(b)(2).  Note that the requirement for three sets of color drawings under 37 CFR 1.84(a)(2)(ii) is not applicable to color drawings submitted via EFS-Web.  Therefore, only one set of such color drawings is necessary when filing via EFS-Web.  

Specification
The disclosure is objected to because of the following informalities.  Appropriate correction is required.
Paragraph [0003] refers to another US patent application, using place holders for the Application number and filing date.  It is requested that an amendment to the Specification be filed with the proper information provided.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

Claims 1 and 15 recites the limitation "A method for implementing an N-dimensional hypercube visualization module for automatically displaying shape of a portion of an N-dimensional hyperspace that the set of N- dimensional hypercube".  There is insufficient antecedent basis for the “set of N-dimensional hypercube” in the claim.  No such set has been defined.  For examination purposes this claim limitation has been construed as referring to --the N-dimensional hypercube--.

Claims 1, 8 and 15 recites the limitation “providing a database that stores a plurality of data each associated with a corresponding application and each including metadata describing information about the data”.  It is unclear what is being referred to by the recited “each”.  One of ordinary skill in the art may reasonably interpret the each to refer to the database, the plurality of data, or the corresponding application.  For examination purposes this claim limitation has been construed to mean --providing a database that stores a plurality of data, each of the plurality of data associated with a corresponding application and including metadata describing information about the data--.

Claims 1, 8 and 15 recites the limitation “automatically building a tree-view user interface (UI) component onto the GUI based on the received input representing selected and unselected terms from a taxonomy among the created taxonomies a dimension.”  The recited taxonomy and dimension lack antecedent basis.  The claim has previously defined a taxonomy and a dimension.  It is unclear if applicant is attempting to refer to the previously created taxonomy/dimension or if applicant is attempting to define a new taxonomy/dimension.
The claim limitation refers to the received input, yet the received input in the claims is “input for selecting three or fewer dimensions from the cube set to be displayed onto a graphical user interface (GUI) based on the number range”.  This input is not representing terms from a taxonomy among the created taxonomies corresponding to a dimension.  Applicant appears to be attempting to redefine the input claim element, which renders the meaning of the claim unclear.  
The creation of the taxonomies defines that the taxonomies describe “data concepts associated with the metadata and storing the taxonomies onto the database”.  The claim does not define that the created taxonomies correspond to a dimension, thus the reference to the created taxonomies that correspond to a dimension is unclear and lacks antecedent basis.  Applicant appears to be attempting to redefine the taxonomy claim element.
  For examination purposes this claim limitation has been construed to mean --automatically building a tree-view user interface (UI) component onto the GUI based on the received input representing selected and unselected terms from the taxonomy--.  It is suggested that the claim be amended to clearly define the structure of each claim element, and then to make clear and explicit references to these defined claim elements as necessary to detail how the claim elements relate to one another.  The use of 

Claim 3 and 5 recite the limitation “a three-dimensional (3D) graphic”.  This claim limitation lacks antecedent basis.  These claims depend from claims that already define a tree-dimensional (3D) graphic.  It is unclear if applicant is attempting to define a new 3D graphic or attempting to refer to the previously existing 3D graphic.  For examination purposes this claim limitation has been construed to mean --the three-dimensional (3D) graphic--.

Claims 6 and 13 recite the limitation “a cube set”.  This claim limitation lacks antecedent basis.  The claims have previously defined a cube set.  It is unclear if applicant is attempting to define a new cube set or attempting to refer to the previously existing cube set.  For examination purposes this claim limitation has been construed to mean --the cube set--.

Claims 7, 14 and 20 recite the limitation “an application” multiple times.  The claims have previously defined an application.  It is unclear if applicant is attempting to define a new application or attempting to refer to the previously define application.  For examination purposes this claim limitation has been construed to mean --the application--.
Claim Objections
Claims 2-3 and 8-20 are objected to because of the following informalities.  Appropriate correction is required.

With regard to claims 2-3, 9-10, and 16-17, the claim recites “an invisible dimension… rendering the first portion of the cube set of the selected slice of the invisible dimension”.  The claim explicitly recites rendering the invisible dimension, thus making it visible.  The use of the term ‘invisible’ suggests that the dimension is not visible.  While rendering makes it visible.  The plain meaning of the term ‘invisible’ appears to contradict the use of the claim element, and introduces confusion regarding the scope of the claim element.  It is suggested that the claim be amended using a more accurate term, for example --hidden dimension--.

With regard to claims 8 and 15, the claim recites “displaying shape of a portion…”.  This claim limitation appears to contain a grammatical typo.  For examination purposes this claim limitation has been construed to mean --displaying a shape of a portion--.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Djorgovski [9665988] in view of Gudbjartsson [2004/0153435].

With regard to claim 1 Djorgovski teaches A method for implementing an N-dimensional hypercube visualization module (Djorgovski, Column 9, lines 7-10 “Data visualization systems that can visualize multidimensional data as 3D graphs (i.e. 2D data visualization systems) and methods of generating visualizations of multidimensional data spaces in accordance with a  number of embodiments of the invention can utilize 3D display technologies to address many of the challenges of effective interactive visualization of high-dimensional data”) for automatically displaying shape as the 3D visualization (Id) of a portion of an N-dimensional hyperspace that the set of N- dimensional hypercube as the high-dimensional data (Id) covers by utilizing one or more processors (Djorgovski, Column 13, lines 25-30; Column 14, lines 37-41) and one or more memories (Djorgovski, Column 14, lines 41 “machine readable instructions stored within the memory 704”), the method comprising: 
	providing a database (Djorgovski, Column 15, lines 6-9 “The multi-dimensional dataset 716 may be locally stored in a file and/or database.  In several embodiments, the multi-dimensional data set 716 is stored remotely (e.g. in a distributed database)”) that stores a plurality of data as the dataset (Id) each associated with a corresponding application (Djorgovski, Column 15, lines 24-28 “As can be readily be appreciated, any of a variety of additional dimensions can be added to the multi- and each including metadata as the importance (Djorgovski, Column 6, lines 7-9 “generating mappings of categorical data dimensions having high importance to a second set of visualization attributes”) describing information about the data as the dataset (Djorgovski, Column 15, lines 6-9); 
	creating taxonomies describing data concepts (Djorgovski, Column 6, lines 7-9 “generating mappings of categorical data dimensions having high importance to a second set of visualization attributes”; Column 25, lines 1-7 “automatically detect whether data is numerical or categorical during ingest and enable users to modify data dimension classification where incorrect (e.g., ZIP codes may be identified as numerical, but are actually categorical “91107” is not greater than “91101”)”) associated with the metadata as the importance (Id) and storing the taxonomies onto the database (Djorgovski, Column 15, lines 6-9 “The multi-dimensional dataset 716 may be locally stored in a file and/or database.  In several embodiments, the multi-dimensional data set 716 is stored remotely (e.g. in a distributed database)”); 
	receiving (Djorgovski, Column 15, lines 3- “the 3D data visualization application 710 loads a multi-dimensional data set 716 into in-memory data structures 718 that are stored within low-latency memory of the 3D data visualization computing system”) the metadata as the importance ordering (Djorgovski, Column 25, lines  “the feature of interest that was utilized to generate the importance ordering of the other data dimensions can be mapped to the color visualization attribute”) and the taxonomies as the categorical data (Djorgovski, Column 6, lines 7-9 “generating mappings of categorical data dimensions having high importance to a second set of visualization from the database (Djorgovski, Column 15, lines 6-9 “The multi-dimensional dataset 716 may be locally stored in a file and/or database.  In several embodiments, the multi-dimensional data set 716 is stored remotely (e.g. in a distributed database)”) via a communication network (Djorgovski, Column 14, lines 50 “a network interface 706”); 
	automatically generating a cube set including a set of N-dimensional hypercubes from the received metadata (Djorgovski, Column 15, lines 14-16 “additional data dimensions can be added to the multidimensional data as it is loaded into the at least one visualization table by the 3D data visualization application”); 
	for each dimension of the cube set, automatically generating as the retrieval of the stored mappings of data dimensions (Djorgovski, Column 17 lines 63-65 “use a previously stored 3D data visualization to define mappings of data dimensions to attributes… the attributes of 3D objects can be automatically determined based upon mappings contained within a previously generated 3D data visualization”) a map as defined mappings of data dimensions to attributes (Id) from values in that dimension as the dimensions (Id) to a number range as the attributes (Id; Column 17, lines 36-42 In a number of embodiments the list of attributes that can be defined includes (but are not limited to): X (floating point value), Y (floating point value), Z (floating point value)…”; Column 26, lines 12-19 “numerical data dimensions are mapped to a  continuous visualization attribute such as (but not limited to) color in a non-linear manner so that the greatest difference in the colors of the 3D objects…); 
	receiving input for selecting three or fewer dimensions (Djorgovski, Column 15, lines 54-56 “the 3D data visualization application uses a display driver 724 to display  from the cube set to be displayed as to display (Id) onto a graphical user interface (GUI) (Djorgovski, Column 9, lines 61 “:a 3D user interface”) based on the number range as the attributes (Id; Column 17, lines 36-42 In a number of embodiments the list of attributes that can be defined includes (but are not limited to): X (floating point value), Y (floating point value), Z (floating point value)…”; Column 26, lines 12-19 “numerical data dimensions are mapped to a  continuous visualization attribute such as (but not limited to) color in a non-linear manner so that the greatest difference in the colors of the 3D objects…); and 
	automatically building … user interface (UI) component onto the GUI (Djorgovski, Column 9, lines 61 “a 3D user interface”) based on the received input representing selected and unselected terms (Djorgovski, Column 15, lines 18 “a visibility dimension and the 3D data visualization application continuously modifies the visibility value of individual items within the multi-dimensional database set contained within the visualization table to reflect whether a 3D object corresponding to the item is visible within a current 3D visualization of the multi-dimensional data contained within the visualization table”) from a taxonomy among the created taxonomies corresponding to a dimension (Djorgovski, Column 6, lines 7-9 “generating mappings of categorical data dimensions having high importance to a second set of visualization attributes”).
automatically building a tree-view user interface (UI) component (Gudbjartsson, ¶514 “the tree-view could be customized to show only the dimensions that are related to specific primary dimensions”).  It would have been obvious to one of ordinary skill in the art to which said subject matter pertains at the time that the invention was filed to have implemented the User Interface taught by Djorgovski to enable the user to display a tree-view as taught by Gudbjartsson as it yields the predictable results of providing a browser in which dimensions are made available for view (Gudbjartsson, ¶514).  Within the proposed combination the browser viewer displayed on the left of the example image in Djorgovski, Figure 15B, may be displayed using a tree-viewer such as the one taught by Gudbjartsson.

With regard to claims 2, 9, and 16 the proposed combination further teaches selecting a slice of an invisible dimension by as the dimensions marked as not currently visible (Djorgovski, Column 15, lines 13-24 “the multi-dimensional data is loaded into at least one visualization table… a visualization table includes a visibility dimension and the 3D data visualization application continuously modifies the visibility value of individual items within the multi-dimensional data set to contained within the visualization table to reflect whether a 3D object corresponding to the item is visible within a current 3D visualization of the multi-dimensional data contained within the visualization table”) utilizing the tree-view UI component (Gudbjartsson, ¶514 “the ; 
determining a first portion of the cube set that is solid all the way through the selected slice of the invisible dimension as the presence of a 4th dimension (Djorgovski, Column 17, lines 32-35 “In certain embodiments, visualizations of more than three data dimensions can be generated by using data dimension mappings to determine additional characteristics of the 3D objects including… Color Palette (floating pint value, string), Color Map (floating point value, string), Color Scale (floating point value, string), and transparency (floating point value)”; see Figure 4C showing the light grey box that fills the entirety of the x,y slice in the center of the image in Figure 4B); and
	rendering the first portion of the cube set of the selected slice of the invisible dimension as a three-dimensional (3D) graphic in a first set of colors as displaying the 4th dimension using a specific color palette, color map, color scale, and transparency (Djorgovski, Column 17, lines 32-35 “In certain embodiments, visualizations of more than three data dimensions can be generated by using data dimension mappings to determine additional characteristics of the 3D objects including… Color Palette (floating pint value, string), Color Map (floating point value, string), Color Scale (floating point value, string), and transparency (floating point value)”).

With regard to claims 3, 10 and 17 the proposed combination further teaches determining a second portion of the cube set that is solid part of the way through the selected slice of the invisible dimension as the presence of a 5th dimension (Djorgovski, Column 17, lines 32-35 “In certain embodiments, visualizations of more than three data dimensions can be generated by using data dimension mappings to determine additional characteristics of the 3D objects including… Color Palette (floating pint value, string), Color Map (floating point value, string), Color Scale (floating point value, string), and transparency (floating point value)” see Figure 4C showing the dark grey circular section that fills the central part of the x,y slice representing the top of the image in Figure 4B) and 
	rendering the second portion of the cube set of the selected slice of the invisible dimension as a three-dimensional (3D) graphic in a second set of colors as displaying the 5th dimension using a specific color palette, color map, color scale, and transparency (Djorgovski, Column 17, lines 32-35 “In certain embodiments, visualizations of more than three data dimensions can be generated by using data dimension mappings to determine additional characteristics of the 3D objects including… Color Palette (floating pint value, string), Color Map (floating point value, string), Color Scale (floating point value, string), and transparency (floating point value)”), different from the first set of colors as the color shading displayed in Figures 4C-4E).

With regard to claims 4, 11 and 18 the proposed combination further teaches selecting a slice of a visible dimension as the dimensions marked as not currently visible (Djorgovski, Column 15, lines 13-24 “the multi-dimensional data is loaded into at least one visualization table… a visualization table includes a visibility dimension and  by utilizing the tree-view UI component (Gudbjartsson, ¶514 “the tree-view could be customized to show only the dimensions that are related to specific primary dimensions”); 
	determining a first portion of the cube set that is solid all the way through the selected slice of the visible dimension as the presence of a 4th dimension (Djorgovski, Column 17, lines 32-35 “In certain embodiments, visualizations of more than three data dimensions can be generated by using data dimension mappings to determine additional characteristics of the 3D objects including… Color Palette (floating pint value, string), Color Map (floating point value, string), Color Scale (floating point value, string), and transparency (floating point value)”; see Figure 4C showing the light grey box that fills the entirety of the x,y slice in the center of the image in Figure 4B); and 
	rendering the first portion of the cube set of the selected slice of the visible dimension as a three-dimensional (3D) graphic in a first set of colors as displaying the 4th dimension using a specific color palette, color map, color scale, and transparency (Djorgovski, Column 17, lines 32-35 “In certain embodiments, visualizations of more than three data dimensions can be generated by using data dimension mappings to determine additional characteristics of the 3D objects including… Color Palette (floating pint value, string), Color Map (floating point value, .

With regard to claims5, 12 and 19 the proposed combination further teaches determining a second portion of the cube set that is solid part of the way through the selected slice of the visible dimension as the presence of a 5th dimension (Djorgovski, Column 17, lines 32-35 “In certain embodiments, visualizations of more than three data dimensions can be generated by using data dimension mappings to determine additional characteristics of the 3D objects including… Color Palette (floating pint value, string), Color Map (floating point value, string), Color Scale (floating point value, string), and transparency (floating point value)” see Figure 4C showing the dark grey circular section that fills the central part of the x,y slice representing the top of the image in Figure 4B); and 
	rendering the second portion of the cube set of the selected slice of the visible dimension as a three-dimensional (3D) graphic in a second set of colors as displaying the 5th dimension using a specific color palette, color map, color scale, and transparency (Djorgovski, Column 17, lines 32-35 “In certain embodiments, visualizations of more than three data dimensions can be generated by using data dimension mappings to determine additional characteristics of the 3D objects including… Color Palette (floating pint value, string), Color Map (floating point value, string), Color Scale (floating point value, string), and transparency (floating point value)”), different from the first set of colors as the color shading displayed in Figures 4C-4E) .

With regard to claims 6 and 13 the proposed combination further teaches wherein automatically generating a cube set comprises automatically creating a data-structure from the received metadata to represent the set of N-dimensional hypercubes (Djorgovski, Column 15, lines 14-16 “additional data dimensions can be added to the multidimensional data as it is loaded into the at least one visualization table by the 3D data visualization application”).

With regard to claims 7, 14 and 20 the proposed combination further teaches wherein the metadata includes information about data present in an application (Djorgovski, Column 15, lines 24-28 “As can be readily be appreciated, any of a variety of additional dimensions can be added to the multi-dimensional data by the 3D data visualization application as appropriate to the requirements of a given application”), information about data that an application is authoritative, and information about data as the importance (Djorgovski, Column 6, lines 7-9 “generating mappings of categorical data dimensions having high importance to a second set of visualization attributes”) that flows between (Djorgovski, Column 14, lines 50 “a network interface 706”) applications (Djorgovski, Column 15, lines 24-28 “As can be readily be appreciated, any of a variety of additional dimensions can be added to the multi-dimensional data by the 3D data visualization application as appropriate to the requirements of a given application”).

 A system for implementing an N-dimensional hypercube visualization module (Djorgovski, Column 9, lines 7-10 “Data visualization systems that can visualize multidimensional data as 3D graphs (i.e. 2D data visualization systems) and methods of generating visualizations of multidimensional data spaces in accordance with a  number of embodiments of the invention can utilize 3D display technologies to address many of the challenges of effective interactive visualization of high-dimensional data”) for automatically displaying shape as the 3D visualization (Id) of a portion of an N-dimensional hyperspace that the set of N- dimensional hypercube as the high-dimensional data (Id) covers , the system comprising:
a database (Djorgovski, Column 15, lines 6-9 “The multi-dimensional dataset 716 may be locally stored in a file and/or database.  In several embodiments, the multi-dimensional data set 716 is stored remotely (e.g. in a distributed database)”) that stores a plurality of data as the dataset (Id) each associated with a corresponding application (Djorgovski, Column 15, lines 24-28 “As can be readily be appreciated, any of a variety of additional dimensions can be added to the multi-dimensional data by the 3D data visualization application as appropriate to the requirements of a given application”) and each including metadata as the importance (Djorgovski, Column 6, lines 7-9 “generating mappings of categorical data dimensions having high importance to a second set of visualization attributes”) describing information about the data as the dataset (Djorgovski, Column 15, lines 6-9); 
a processor (Djorgovski, Column 13, lines 25-30; Column 14, lines 37-41) coupled to the database via a communication network (Djorgovski, Column 14, lines 50 “a network interface 706”), wherein the processor is configured to:
	create taxonomies describing data concepts (Djorgovski, Column 6, lines 7-9 “generating mappings of categorical data dimensions having high importance to a second set of visualization attributes”; Column 25, lines 1-7 “automatically detect whether data is numerical or categorical during ingest and enable users to modify data dimension classification where incorrect (e.g., ZIP codes may be identified as numerical, but are actually categorical “91107” is not greater than “91101”)”) associated with the metadata as the importance (Id) and storing the taxonomies onto the database (Djorgovski, Column 15, lines 6-9 “The multi-dimensional dataset 716 may be locally stored in a file and/or database.  In several embodiments, the multi-dimensional data set 716 is stored remotely (e.g. in a distributed database)”); 
	receive (Djorgovski, Column 15, lines 3- “the 3D data visualization application 710 loads a multi-dimensional data set 716 into in-memory data structures 718 that are stored within low-latency memory of the 3D data visualization computing system”) the metadata as the importance ordering (Djorgovski, Column 25, lines  “the feature of interest that was utilized to generate the importance ordering of the other data dimensions can be mapped to the color visualization attribute”) and the taxonomies as the categorical data (Djorgovski, Column 6, lines 7-9 “generating mappings of categorical data dimensions having high importance to a second set of visualization attributes”) from the database (Djorgovski, Column 15, lines 6-9 “The multi-dimensional dataset 716 may be locally stored in a file and/or database.  In several via a communication network (Djorgovski, Column 14, lines 50 “a network interface 706”); 
	automatically generate a cube set including a set of N-dimensional hypercubes from the received metadata (Djorgovski, Column 15, lines 14-16 “additional data dimensions can be added to the multidimensional data as it is loaded into the at least one visualization table by the 3D data visualization application”); 
	for each dimension of the cube set, automatically generating as the retrieval of the stored mappings of data dimensions (Djorgovski, Column 17 lines 63-65 “use a previously stored 3D data visualization to define mappings of data dimensions to attributes… the attributes of 3D objects can be automatically determined based upon mappings contained within a previously generated 3D data visualization”) a map as defined mappings of data dimensions to attributes (Id) from values in that dimension as the dimensions (Id) to a number range as the attributes (Id; Column 17, lines 36-42 In a number of embodiments the list of attributes that can be defined includes (but are not limited to): X (floating point value), Y (floating point value), Z (floating point value)…”; Column 26, lines 12-19 “numerical data dimensions are mapped to a  continuous visualization attribute such as (but not limited to) color in a non-linear manner so that the greatest difference in the colors of the 3D objects…); 
	receive input for selecting three or fewer dimensions (Djorgovski, Column 15, lines 54-56 “the 3D data visualization application uses a display driver 724 to display the rendered viewpoints 726 via a 3D display.  The specifically rendered viewpoints can be determined by pose data 728”; lines 63-64 “receives pose data 728 from a machine  from the cube set to be displayed as to display (Id) onto a graphical user interface (GUI) (Djorgovski, Column 9, lines 61 “:a 3D user interface”) based on the number range as the attributes (Id; Column 17, lines 36-42 In a number of embodiments the list of attributes that can be defined includes (but are not limited to): X (floating point value), Y (floating point value), Z (floating point value)…”; Column 26, lines 12-19 “numerical data dimensions are mapped to a  continuous visualization attribute such as (but not limited to) color in a non-linear manner so that the greatest difference in the colors of the 3D objects…); and 
	automatically build … user interface (UI) component onto the GUI (Djorgovski, Column 9, lines 61 “a 3D user interface”) based on the received input representing selected and unselected terms (Djorgovski, Column 15, lines 18 “a visibility dimension and the 3D data visualization application continuously modifies the visibility value of individual items within the multi-dimensional database set contained within the visualization table to reflect whether a 3D object corresponding to the item is visible within a current 3D visualization of the multi-dimensional data contained within the visualization table”) from a taxonomy among the created taxonomies corresponding to a dimension (Djorgovski, Column 6, lines 7-9 “generating mappings of categorical data dimensions having high importance to a second set of visualization attributes”).
	Djorgovski does not explicitly teach automatically building a tree-view user interface (UI) component.  Gudbjartsson teaches automatically building a tree-view user interface (UI) component (Gudbjartsson, ¶514 “the tree-view could be 

With regard to claim 15 Djorgovski teaches A non-transitory computer readable medium configured to store instructions (Djorgovski, Column 14, lines 41 “machine readable instructions stored within the memory 704”) for implementing an N-dimensional hypercube visualization module (Djorgovski, Column 9, lines 7-10 “Data visualization systems that can visualize multidimensional data as 3D graphs (i.e. 2D data visualization systems) and methods of generating visualizations of multidimensional data spaces in accordance with a  number of embodiments of the invention can utilize 3D display technologies to address many of the challenges of effective interactive visualization of high-dimensional data”) for automatically displaying shape as the 3D visualization (Id) of a portion of an N-dimensional hyperspace that the set of N- dimensional hypercube as the high-dimensional data (Id) covers, wherein, when executed the instructions cause a processors  to perform the following: 
	accessing a database (Djorgovski, Column 15, lines 6-9 “The multi-dimensional dataset 716 may be locally stored in a file and/or database.  In several embodiments, the multi-dimensional data set 716 is stored remotely (e.g. in a distributed database)”) that stores a plurality of data as the dataset (Id) each associated with a corresponding application (Djorgovski, Column 15, lines 24-28 “As can be readily be appreciated, any of a variety of additional dimensions can be added to the multi-dimensional data by the 3D data visualization application as appropriate to the requirements of a given application”) and each including metadata as the importance (Djorgovski, Column 6, lines 7-9 “generating mappings of categorical data dimensions having high importance to a second set of visualization attributes”) describing information about the data as the dataset (Djorgovski, Column 15, lines 6-9); 
	creating taxonomies describing data concepts (Djorgovski, Column 6, lines 7-9 “generating mappings of categorical data dimensions having high importance to a second set of visualization attributes”; Column 25, lines 1-7 “automatically detect whether data is numerical or categorical during ingest and enable users to modify data dimension classification where incorrect (e.g., ZIP codes may be identified as numerical, but are actually categorical “91107” is not greater than “91101”)”) associated with the metadata as the importance (Id) and storing the taxonomies onto the database (Djorgovski, Column 15, lines 6-9 “The multi-dimensional dataset 716 may be locally stored in a file and/or database.  In several embodiments, the multi-dimensional data set 716 is stored remotely (e.g. in a distributed database)”); 
	receiving (Djorgovski, Column 15, lines 3- “the 3D data visualization application 710 loads a multi-dimensional data set 716 into in-memory data structures 718 that are stored within low-latency memory of the 3D data visualization computing system”) the metadata as the importance ordering (Djorgovski, Column 25, lines  “the feature of interest that was utilized to generate the importance ordering of the other data dimensions can be mapped to the color visualization attribute”) and the taxonomies as the categorical data (Djorgovski, Column 6, lines 7-9 “generating mappings of categorical data dimensions having high importance to a second set of visualization attributes”) from the database (Djorgovski, Column 15, lines 6-9 “The multi-dimensional dataset 716 may be locally stored in a file and/or database.  In several embodiments, the multi-dimensional data set 716 is stored remotely (e.g. in a distributed database)”) via a communication network (Djorgovski, Column 14, lines 50 “a network interface 706”); 
	automatically generating a cube set including a set of N-dimensional hypercubes from the received metadata (Djorgovski, Column 15, lines 14-16 “additional data dimensions can be added to the multidimensional data as it is loaded into the at least one visualization table by the 3D data visualization application”); 
	for each dimension of the cube set, automatically generating as the retrieval of the stored mappings of data dimensions (Djorgovski, Column 17 lines 63-65 “use a previously stored 3D data visualization to define mappings of data dimensions to attributes… the attributes of 3D objects can be automatically determined based upon mappings contained within a previously generated 3D data visualization”) a map as defined mappings of data dimensions to attributes (Id) from values in that dimension Id) to a number range as the attributes (Id; Column 17, lines 36-42 In a number of embodiments the list of attributes that can be defined includes (but are not limited to): X (floating point value), Y (floating point value), Z (floating point value)…”; Column 26, lines 12-19 “numerical data dimensions are mapped to a  continuous visualization attribute such as (but not limited to) color in a non-linear manner so that the greatest difference in the colors of the 3D objects…); 
	receiving input for selecting three or fewer dimensions (Djorgovski, Column 15, lines 54-56 “the 3D data visualization application uses a display driver 724 to display the rendered viewpoints 726 via a 3D display.  The specifically rendered viewpoints can be determined by pose data 728”; lines 63-64 “receives pose data 728 from a machine vision application 730 that obtains image data from a camera system using one or more camera drivers 732”) from the cube set to be displayed as to display (Id) onto a graphical user interface (GUI) (Djorgovski, Column 9, lines 61 “:a 3D user interface”) based on the number range as the attributes (Id; Column 17, lines 36-42 In a number of embodiments the list of attributes that can be defined includes (but are not limited to): X (floating point value), Y (floating point value), Z (floating point value)…”; Column 26, lines 12-19 “numerical data dimensions are mapped to a  continuous visualization attribute such as (but not limited to) color in a non-linear manner so that the greatest difference in the colors of the 3D objects…); and 
	automatically building … user interface (UI) component onto the GUI (Djorgovski, Column 9, lines 61 “a 3D user interface”) based on the received input representing selected and unselected terms (Djorgovski, Column 15, lines 18 “a visibility dimension and the 3D data visualization application continuously modifies the  from a taxonomy among the created taxonomies corresponding to a dimension (Djorgovski, Column 6, lines 7-9 “generating mappings of categorical data dimensions having high importance to a second set of visualization attributes”).
	Djorgovski does not explicitly teach automatically building a tree-view user interface (UI) component.  Gudbjartsson teaches automatically building a tree-view user interface (UI) component (Gudbjartsson, ¶514 “the tree-view could be customized to show only the dimensions that are related to specific primary dimensions”).  It would have been obvious to one of ordinary skill in the art to which said subject matter pertains at the time that the invention was filed to have implemented the User Interface taught by Djorgovski to enable the user to display a tree-view as taught by Gudbjartsson as it yields the predictable results of providing a browser in which dimensions are made available for view (Gudbjartsson, ¶514).  Within the proposed combination the browser viewer displayed on the left of the example image in Djorgovski, Figure 15B, may be displayed using a tree-viewer such as the one taught by Gudbjartsson.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA WILLIS whose telephone number is (571)270-7691. The examiner can normally be reached Monday-Friday 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.